DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant argues “while Averina may teach measuring splanchnic blood volume as an input to electrical stimulation, Averina fails to measure splanchnic blood volume as a part of a patient selection step prior to undergoing the subsequent procedure”. The Examiner respectfully disagrees.
Averina discloses the patient’s selected for the disclosed device and method of operation are patients having congestive heart failure (CHF) and thus a history of and/or risk of pulmonary edema (par. [0002-0005, 0088]). A healthy patient having no history of CHF or pulmonary edema would not be selected for use of the device and method disclosed by Averina. In other words, Averina implicitly discloses the patients selected for implantation of the device and use of the disclosed device are those that exhibit abnormal readings of fluid in and around the lungs and heart (and thus the need for a means to reduce the fluid buildup in and around the lungs and heart).
Additionally, Averina discloses monitoring splanchnic blood volume to control therapy (par. [0140]). Specifically, a normal value/threshold is established and therapy is delivered once the splanchnic blood volume readings falls below the threshold (par. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (2011/0022127) in view of Farazi (8,676,326), further in view of Vase et al. (2014/0067003).
Regarding Claims 1 and 3, Averina discloses treating heart failure (HF) symptoms in patients diagnosed with congestive heart failure/ a risk of pulmonary edema (par. [0002-0005, 0088]) with electrical neuromodulation delivered by an implantable device 105 (Fig. 1) comprising the step of monitoring a splanchnic blood volume (par. [0139], which equates to Applicant’s claimed “splanchnic vascular capacitance”. Particularly, Applicant’s specification states the terms “venous reservoir”, “unstressed volume” and “vascular capacitance” are interchangeable terms that refer to the blood volume that resides mainly in the splanchnic vascular bed (see par. [0017] of PGPUB 2019/0175912, which is the PGPUB of the present application). Therefore, the term “splanchnic vascular capacitance” refers to the amount of blood that can be stored in the splanchnic vascular bed. Returning to Averina, the splanchnic blood volume is determined via impedance measurements and a reversible nerve blocking therapy can be applied to the splanchnic region when the cardiac blood volume indicator is below a threshold, i.e. the capacitance is below normal (par. [0147]). The type of stimulation applied to the sympathetic and/or parasympathetic system is one that inhibits, i.e. blocks, nerve activity (par. [0148]) for the purpose of causing vasodilation or vasoconstriction resulting in the increase/decrease of splanchnic blood volume, i.e. increases/decreases splanchnic vascular capacitance (see also par. [0120, 0122]). This results in improved hemodynamic performance for patients with heart failure. Averina does not discloses first testing the nerve blocking therapy for efficacy before  long term 
However, Farazi discloses the greater splanchnic nerve controls the amount of vasoconstriction and vasodilation in the splanchnic vascular bed (col. 5, lines 29-49) and therefore targeting this nerve with stimulation will provide the predictable result of altering the baroreflex of the vascular bed by causing vasoconstriction or vasodilation (col. 15, lines 38-49).
Additionally, Vase discloses applying test stimulations to a target site for regulating the baroreflex of a patient, the process comprising the steps of selecting a first site and stimulation parameters set; monitoring a result of the stimulation; testing a new site and stimulation parameter set; monitoring the result of stimulation; and repeating this process until an optimal hemodynamic response is obtained for the purpose of determining the stimulation location and parameter set that provides the most effective result (par. [0032]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Averina reference to include targeting the greater splanchnic nerve for stimulation, as taught and suggested by Farazi, and to include applying test stimulations and monitoring the results of said stimulations, as taught and suggested by Vase, for the purpose of efficiently targeting the baroreflex response of the splanchnic vascular bed and for providing optimized stimulation that obtains the desired hemodynamic response.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Averina et al. (2011/0022127) in view of Farazi (8,676,326), further in view of Vase et al. (2014/0067003) and Toth et al. (2017/0231490). Averina discloses applying neurostimulation to a patient with HF in order to increase splanchnic blood volume which results in myocardium stretching. This stretching induces the release of atrial natriuretic peptide (ANP) that causes vasodilation (par. [0134]). Additionally, while the combination of Averina, Farazi and Vase discloses the testing of stimulation parameters to determine an optimal stimulation regimen, they fail to discloses performing an orthostatic stress test, a fluid challenge, an exercise test or a drug challenge to assess stimulation efficacy.
However, Toth discloses performing a stress test while applying stimulation for the purpose of determining a change in sensitivity to ANP receptors which can be used to determine the success rate of a denervation procedure (par. [0159, 0162]) (which a reversible nerve lock falls within since this results in a temporary denervation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Averina, Farazi and Vase combination to include performing a stress test adjunctive to stimulation as taught and suggested by Toth, for the purpose of determining change sin sensitivity to ANP receptors which aid in the determination of a successful nerve block.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALLEN PORTER/           Primary Examiner, Art Unit 3792